  Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 1 of 28 - Page ID#: 47




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

                                                    )
                                                    )
                                                    )
  IN RE SEARCH WARRANT NO. 5165                     )              NO. 5:20-MJ-5165
                                                    )
                                                    )
                                                    )
                                                    )

                                 MEMORANDUM OPINION

       Modern day biometric authentication features for electronic devices allow once trivial

gestures, such as a momentary stare or touch, to be the barrier between the outside world and an

individual’s most intimate, private details. The United States has applied for a search warrant

requesting, in part, to compel any individuals present during a search warrant execution to provide

biometrics in order to access seized electronic devices. The Court is now tasked with determining

if such compulsion is constitutional and, if so, to whom and what degree it can be applied. In the

end, the Court holds that while requests for compelled biometrics is permitted under the Fourth

and Fifth Amendment, the Court strikes the biometric request at issue because it fails to address

Fourth Amendment concerns set forth below.

                                    I.    BACKGROUND

       This matter is before the Court on the United States’ application for a search warrant

(“Search Warrant”)1 seeking to search a premises in the Eastern District of Kentucky, Central

Division, belonging to an individual (“Target”) and to seize, among other things, evidence on



       1
         The Search Warrant includes the search warrant application, the affidavit in support of
the search warrant, and attachments A and B to the search warrant application.
                                                1
  Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 2 of 28 - Page ID#: 48




cellphones, computers, and other electronic devices found on the premises (“Premises”) which

may contain evidence of violations of 18 U.S.C. § 2252A. The Search Warrant is sufficiently

particularized and establishes probable cause to believe that: (1) the Premises to be searched belong

to the Target; (2) electronic devices of the Target will be found on the Premises; and (3) the

electronic devices contain evidence of, or were the instrumentalities of, the alleged crime. The

Search Warrant is also particular as to the categories of information sought from the electronic

devices.

       The Search Warrant also seeks authorization from the Court to “permit[] law enforcement

to compel all individuals present at the [Premises] to unlock any [electronic devices] requiring

biometric access subject to seizure pursuant to this warrant.” Biometrics are a set of unique

physical features that make you distinctly identifiable, such as your fingerprint, facial features, or

iris demarcations. For electronic devices, biometrics are used as security measures to verify that

you are you. For example, Apple devices previously used Touch ID (fingerprints) and now use

Face ID (facial recognition) to unlock or decrypt a device.2 Biometrics are fast replacing

traditional alphanumeric passcodes where a user enters a sequence of letters, numbers, and/or

symbols to unlock devices. Here, the Search Warrant seeks to compel anyone present during the

execution of the search warrant to use their biometrics to unlock any electronic device on the

Premises, including the use of fingerprints, facial recognition, and iris scans.




       2
         The Search Warrant only seeks to compel biometrics to unlock electronic devices. Thus,
the Court is not addressing compulsion of biometrics for other encrypted portions of electronic
devices (e.g., biometric security measures on websites, programs, and apps on the electronic
device).


                                                  2
  Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 3 of 28 - Page ID#: 49




       To address the nascent question concerning the constitutionality of compelled biometrics,

the Court appointed attorney Jarrod Beck as amicus curiae.3 [DE 1]. Both parties briefed the

matter, and the Court heard oral arguments on June 29, 2020. [DE 4].

                                         II.   ANALYSIS

A.     FOURTH AMENDMENT

       The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. CONST. amend. IV.

Generally, Fourth Amendment protections extend to areas where a person has a “reasonable

expectation of privacy.” Katz v. United States, 389 U.S. 347, 361 (1967) (Harlan, J., concurring).

There is no dispute here that the United States must obtain a warrant to search the electronic

devices at issue. Moreover, and as stated above, the Court has found probable cause to permit the

United States to seize and search relevant electronic devices. The only remaining question, then,

is what, if anything, is required of the United States under the Fourth Amendment to compel any

individual, whether a target or bystander, to provide biometrics incident to the execution of a

search warrant for electronic devices.

       The law in this area is emerging and entirely unsettled. The United States and Amicus

provided drastically different answers in their briefs. The government believes that once probable

cause has been established for the seizure and search all devices at a given location, law

enforcement may compel biometrics from any individual present at the scene. [DE 2, Page ID#

12]. The United States argues that because the judicial officer will have already found probable

cause to conduct the search of those devices, no further inquiry is needed under the Fourth

Amendment. Amicus, unsurprisingly, argues that to compel a biometric scan, the United States


       3
        The Court thanks Mr. Beck for his submission and participation at oral argument, both of
which required considerable effort in resolving the issue before the Court.
                                                 3
  Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 4 of 28 - Page ID#: 50




must provide additional probable cause to believe that the electronic devices in question belong to

the individual. [DE 3, Page ID# 29]. Because no binding authority addresses this question, the

Court looks to analogous case law and persuasive precedents to reach its conclusion.

        The United States and Amicus agree that if no security measures prevent access or officers

find the electronic devices “unlocked,” law enforcement is permitted to search the electronic

devices in accordance with the Search Warrant. Moreover, if a device is locked, the United States

is free to review any unencrypted information 4 or wholly circumvent passcode encryption, whether

alphanumeric or biometric, through brute force efforts or alternative technology, such as

Grayshift’s GrayKey.      Such searches are permitted because the undersigned has already

determined that probable cause justifies search and seizure of all electronic devices at the Premises,

and the Search Warrant sets forth appropriate limitations on the scope of the search.

       Therefore, the search of the electronic devices is unquestionably compliant with the Fourth

Amendment regardless of whether law enforcement accesses their content because they are

unsecured or through technical force. But where law enforcement seeks to compel individuals at

the scene of the Search Warrant execution to provide their biometrics, the search at issue is no

longer one of the Premises or electronic devices authorized in the Search Warrant. Compelled

biometrics of “any individual at the [Premises]” as requested in this Search Warrant is beyond the




       4
         See United States v. Lopez, 2016 WL 7370030, at *1, *4 (S.D. Cal. Dec. 20, 2016) (“The
Cellebrite device uses software to capture data which has not been deleted and would be visible to
any manual user, including contact lists, pictures, and text messages […] The Cellebrite device
provided no access to information encrypted, deleted or password protected.”).


                                                  4
  Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 5 of 28 - Page ID#: 51




scope of seizing and searching electronic devices, but is more akin to fingerprinting individuals. 5

Consequently, the Court poses two questions. First, is capturing the physical characteristics of an

individual, such as a fingerprint, a search? If so, then second, what standard or burden must the

government meet to capture such physical attributes of an individual incident to a search warrant?

       Fortunately, as to the first question, courts have provided a clear answer. The Supreme

Court has unquestionably held that the taking of a fingerprint is a search. Hayes v. Florida, 470

U.S. 811, 816–17 (1985). See also Matter of Search of [Redacted] Washington, D.C., 317 F. Supp.

3d 523, 531 (D.D.C. 2018); United States v. Askew, 529 F.3d 1119, 1158 (D.C. Cir. 2008)

(Kavanaugh, J., dissenting) (“The Court's […] decision in Hayes plainly considered fingerprinting

a search.”). In Hayes, the Supreme Court held that fingerprints were properly suppressed when

the defendant was arrested without probable cause. Hayes v. Florida, 470 U.S. 811, 816 (1985);

also Davis v. Mississippi, 394 U.S. 721 (1969) (holding that fingerprints obtained from a defendant

as part of an investigatory detention without probable cause should have been excluded).

       Having established that the capturing of physical attributes of a person is a search, the Court

next turns to determining the applicable standard. Again, utilizing analogous cases, the courts

have provided a clear answer. Hayes held “that a brief detention in the field for the purpose of

fingerprinting, where there is only reasonable suspicion not amounting to probable cause, is [not]

necessarily impermissible under the Fourth Amendment.” Id. (emphasis added). “[T]here is a



       5
          It is well-settled law that law enforcement officers executing a search warrant can detain
everyone (regardless of whether they are a target of the investigation) in the immediate vicinity of
the premises to be searched for a reasonably brief period of time. Bailey v. United States, 568 U.S.
186, 201-02 (2013) (“Detentions incident to the execution of a search warrant are reasonable under
the Fourth Amendment because the limited intrusion on personal liberty is outweighed by the
special law enforcement interests at stake.”); United States v. Broussard, 80 F.3d 1025, 1033 (5th
Cir. 1996) (finding “no merit in [defendant’s] argument that the officers' actions constituted
prolonged or overly intrusive police conduct[,]” where he was detained for fifteen minutes in his
driveway during execution of a search warrant at his residence).
                                                 5
  Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 6 of 28 - Page ID#: 52




diminished interest in ‘purely external searches such as fingerprinting,’ based on their less

intrusive nature.” Matter of Search of [Redacted] Washington, D.C., 317 F. Supp. 3d at 531

(quoting United States v. Kriesel, 508 F.3d 941, 948 (9th Cir. 2007) and citing numerous other

authorities in support). Hayes set forth three requirements for obtaining fingerprints from an

individual at the scene of a search warrant execution: (1) “there is reasonable suspicion that the

suspect has committed a criminal act”; (2) “there is a reasonable basis for believing that

fingerprinting will establish or negate the suspect's connection with that crime”; and (3) the

procedure must be “carried out with dispatch.” Hayes, supra at 817.

       The D.C. District Court is the only court that has thoroughly examined the implications of

the Fourth Amendment as applied to compelled biometrics. Matter of Search of [Redacted]

Washington, D.C., 317 F. Supp. 3d at 532-33. Upon independent review, this Court reaches the

same conclusion as the D.C. District Court: the reasonable suspicion standard set forth in Hayes is

the most apt Fourth Amendment precedent as applied to biometrics. The D.C. District Court

reframed and restated the Hayes requirements in a manner more appropriately applied to electronic

devices:

       Using Hayes as its guide, the Court thus finds that, when attempting to unlock a
       telephone, computer or other electronic device during the execution of a search
       warrant that authorizes a search of the device, the government may compel the use
       of an individual’s biometric features, if (1) the procedure is carried out with
       dispatch and in the immediate vicinity of the premises to be searched, and if, at time
       of the compulsion, the government has (2) reasonable suspicion that the
       [individual] has committed a criminal act that is the subject matter of the warrant,
       and (3) reasonable suspicion that the individual’s biometric features will unlock the
       device, that is, for example, because there is a reasonable suspicion to believe that
       the individual is a user of the device.




                                                 6
  Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 7 of 28 - Page ID#: 53




Id.6 This reasonable suspicion standard is nothing more than an affirmation or continuation of the

general reasonableness standard that already governs the conduct of law enforcement when

executing a search warrant. Dalia v. United States, 441 U.S. 238, 255 (1979) (Provided a warrant

is properly issued, “it is generally left to the discretion of the executing officers to determine the

details of how best to proceed with the performance of the search authorized by the warrant—

subject of course to the general Fourth Amendment protection ‘against unreasonable searches and

seizures.’”) (internal citations omitted).7

        At the hearing, the government and Amicus explored a series of hypothetical scenarios

related to the instant Search Warrant in discussing what standard should apply to compulsory

biometric scans for the Fourth Amendment purposes. Those hypothetical scenarios proved helpful

in crafting this analysis, and, accordingly, the Court incorporates them herein where they elucidate

the Fourth Amendment framework applicable to the Search Warrant. For example, where the

United States has reasonable suspicion that a device is controlled by the target, the officers on the

scene may compel the target to provide biometric in an attempt to unlock the device. See, e.g.,

Matter of Search of [Redacted] Washington, D.C., supra. Such a scenario satisfies the second

requirement because the target of a search warrant is clearly suspected of criminal activity, as the




        6
          The Court does not believe this requirement runs afoul of the Court’s holding related to
the Fifth Amendment, infra. Reasonable suspicion that an individual’s biometric features will
unlock the device because the individual is a user of the device could be satisfied by, for example,
finding the device in the purse or nightstand of the individual, or because the individual’s name is
engraved on the device. This reasonable suspicion determination, necessarily made before the
individual acquiesces to a compelled biometric scan, is separate and apart from the fact that the
biometric scan itself, while potentially incriminating, is not testimonial under the Fifth
Amendment.
        7
          The Search Warrant did not present the question of the proper standard to apply when
law enforcement seeks to compel use of biometric features to access electronic devices at a time
other than during the search of a premises pursuant to a search warrant, and the Court does not
address that issue at this time.
                                                  7
  Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 8 of 28 - Page ID#: 54




government has established by probable cause in the search warrant (much less reasonable

suspicion). As to the third requirement, officers reasonably suspecting control may rely on control

indicia as supporting a reasonable suspicion that the target’s biometrics will unlock the device. So

long as the procedure is carried out quickly and near the scene of the search, this scenario would

easily meet the requirements of Hayes and Matter of Search of [Redacted] Washington, D.C. the

Court adopts herein.

       While this scenario answers the issue of compelled biometrics for the target, the more

difficult question is as to a bystander, such as a roommate or even the mailman coincidently

delivering a package to the subject premises at the moment the police arrived. As established

above, if the government were to compel biometrics of those individuals, it would constitute a

search. “Surely it would not be constitutional, for example, for the government to demand the use

of anyone’s biometric features for the purpose of attempting to unlock such a digital device.”

Matter of Search of [Redacted] Washington, D.C., 317 F. Supp. 3d at 530. Such a search would

not meet the second or third requirements of the reasonable suspicion standard. Similarly, the

Court in the Northern District of Illinois rejected a search warrant because the warrant sought “to

compel any person who happens to be at the subject premises at the time of the search to give his

fingerprint to unlock an unspecified Apple electronic device.” In Re Application for A Search

Warrant, 236 F. Supp. 3d 1066, 1068 (N.D. Ill. 2017). The flaw in that biometric request was the

lack of “any specific facts as to who is involved in the criminal conduct linked to the subject

premises, or specific facts as to what particular Apple-branded encrypted device is being employed

(if any).” Id. Although the Northern District of Illinois applied a probable cause standard to the

request (see the discussion infra), the request would also fail under the lower standard set out

herein because it fell short of exhibiting “reasonable suspicion that the suspect has committed a



                                                 8
  Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 9 of 28 - Page ID#: 55




criminal act that is the subject matter of the warrant, and (3) reasonable suspicion that the

individual's biometric features [would] unlock the device[.]” Matter of Search of [Redacted]

Washington, D.C., 317 F. Supp. 3d 523. In fact, that same court later permitted a search warrant

because it limited the seizure of electronic devices to those that were “linked to the offense or the

perpetrator of the offense.” Matter of Search Warrant Application for the Search of a Townhouse

Unit, No. 2020 WL 1914769, at *3 (N.D. Ill. April 20, 2020).

       Returning to the hypothetical roommate or mailman, the three-part test adapted from Hayes

protects their respective Fourth Amendment rights. For the roommate, the United States may be

able to show reasonable suspicion. For example, where the United States has probable cause that

electronic devices at a certain premises are involved in criminal activity (e.g., receipt of child

exploitation images), the Court can foresee how the United States could establish reasonable

suspicion for not just the owner of the premises, but also other occupants of the premises. Yet, for

the mailman, the government would not have “reasonable suspicion that the [mailman] has

committed a criminal act that is the subject matter of the warrant,” and therefore could not compel

the mailman to provide his biometrics. Matter of Search of [Redacted] Washington, D.C., 317 F.

Supp. 3d at 532-33.

       In light of the precedents discussed above, the Court finds that, when attempting to unlock

devices during execution of a search warrant, the government may compel an individual’s

biometrics if there exists reasonable suspicion to believe that the individual has committed a

criminal act for which the warrant authorizes an evidentiary search, and that the individual’s

biometric features will unlock the device. This standard is a reasonable limitation on the scope of

the warrant because the search and seizure are directly tied to the offense or its perpetrator, not

just anyone who happens to be present during warrant execution, like the mailman. See Riley v.



                                                 9
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 10 of 28 - Page ID#: 56




California, 573 U.S. 381 (2014) (“As the text of [the Fourth Amendment] makes clear, the ultimate

touchstone of the Fourth Amendment is reasonableness.”) (internal quotations omitted).

       The Court rejects the probable cause standard for compulsory biometric scans adopted in

In Re Application for A Search Warrant, 236 F. Supp. 3d 1066 and Matter of Residence in

Oakland, California, 354 F. Supp. 3d 1010 (2019), and championed by Amicus. The Supreme

Court has not required this higher standard for fingerprinting, which is the framework the Court

adopts for biometric scans. See Davis, 394 U.S. at 727 (Due to the “unique nature of the

fingerprinting process,” a search may comply with Fourth Amendment requirements without

“probable cause in the traditional sense.”); see also Hayes, 470 U.S. 811. The Oakland decision

implies that because the request for compelled biometric scans is in the search warrant, the

probable cause standard must apply:

       [T]he Application does not establish sufficient probable cause to compel any person
       who happens to be at the Subject Premises at the time of the search to provide a
       finger, thumb or other biometric feature to potentially unlock any unspecified
       digital device that may be seized during the otherwise lawful search.

Oakland, 354 F.Supp.3d at 1014. This is conclusion is logically appealing but does not comport

with the Supreme Court precedent in Davis and Hayes. Nor did the court in Oakland cite to any

case law or even analogous case law supporting the application of a probable cause standard. In

In Re Application for A Search Warrant, the court in the Northern District of Illinois reached a

conclusion similar to this Court’s finding that “authority to seize any individual at the subject

premises and force the application of their fingerprints as directed by government agents” as

requested in the search warrant was not “justified based on the facts articulated.” 236 F. Supp. 3d




                                                10
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 11 of 28 - Page ID#: 57




at 1070. Yet still, that Court also omits any case law establishing why probable cause is necessary

for fingerprinting or any other analogous circumstance. 8

       In the matter currently before the Court, the supporting affidavit establishes probable cause

for the search and seizure of the electronic devices located at the Premises. However, the United

States requests permission to “compel all individuals present” at the Premises to provide

biometrics, despite the affidavit identifying only one Target. In fact, the affidavit emphasizes

numerous facts to establish that the Target controls all of the electronic devices on the Premises,

inherently eliminating other parties as potential users of the electronic devices. The affidavit does

not mention any other parties that may occupy the Premises or have access to the electronic devices

by means of biometrics. In other words, the affidavit’s efforts to establish the Target’s control of

the electronic devices undercuts the request to obtain biometrics from non-Target individuals.

       Accordingly, the Court concludes that the United States may only compel individuals

present during warrant execution to provide biometric markers to unlock electronic devices where

the United States has reasonable suspicion that such an individual has committed a criminal act

that is the subject matter of the warrant, and reasonable suspicion that the individual’s biometrics




       8
         In reaching its conclusion, the Northern District of Illinois relied on United States v.
Guevara-Martinez, where the Eighth Circuit suppressed fingerprints obtained “by exploiting
[defendant’s] unlawful detention.” 262 F.3d at 755 (8th Cir. 2001). That case turned on the
defendant’s unlawful removal from his home and subsequent detention at the jail; the Eighth
Circuit specifically recognized that fingerprints obtained during “a brief detention in the field
unsupported by probable cause” enjoys reduced Fourth Amendment protection. Id. at 756.



                                                 11
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 12 of 28 - Page ID#: 58




will unlock the device.9 Thus, the Court finds the biometric request in the Search Warrant is

overbroad. Future government requests for authorization to compel biometrics as part of a search

warrant, whether it be a revised search warrant in the current case or future search warrants before

this Court, must comply with the standard set forth above.

B.     FIFTH AMENDMENT

       The Fifth Amendment provides, in relevant part, that “[n]o person ... shall be compelled in

any criminal case to be a witness against himself.” U.S. CONST. amend V. In addition to Fourth

Amendment concerns discussed above, the Court must determine if the Fifth Amendment’s

privilege against self-incrimination applies to compulsory biometric authentication. Few courts—

none of them federal appellate courts—have addressed the issue. Of those, no clear consensus has

emerged. See, e.g., In the Matter of Search Warrant Application for [Redacted Text], 279 F. Supp.

3d 800, 801 (N.D. Ill. 2017) (“[T]he Court holds that requiring the application of the fingerprints

to the sensor does not run afoul of the self-incrimination privilege because that act does not qualify

as a testimonial communication.”); Matter of Residence in Oakland, California, 354 F. Supp. 3d

1010 (denying warrant application because biometric features used to potentially unlock electronic

device are testimonial under Fifth Amendment); Seo v. State, --- N.E.3d ---, 2020 WL 3425272

(Ind. June 23, 2020) (finding compelled biometrics testimonial); contra Matter of Search of

[Redacted] Washington, D.C., 317 F. Supp. 3d 523 (granting warrant application because



       9
          “Law enforcement is not absolved of its responsibility to act reasonably in executing a
warrant merely because the government has received court authorization to compel the use of an
individual's biometric features. Circumstances that obtain during the execution may change the
calculus, making an otherwise reasonable search unreasonable.” Matter of Search of [Redacted]
Washington, D.C., 317 F. Supp. 3d at 540, n.7. If the individuals refuse to cooperate, the Court
requires resolution of the matter through contempt proceedings through the All Writs Act as
opposed to the use of physical force. See, e.g., United States v. Apple MacPro Computer, 851 F.3d
238 (3d Cir. 2017) (upholding the use of contempt proceedings by a magistrate judge due to a
target’s failure to comply with a court order).
                                                 12
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 13 of 28 - Page ID#: 59




compelled use of subject's biometric features was non-testimonial under the Fifth Amendment);

Matter of single-family home & attached garage, 2017 WL 4563870, at *9 (N.D. Ill. Feb. 21,

2017) (Finnegan, J.), rev'd by 279 F. Supp. 3d 800 (N.D. Ill. 2017) (denying warrant application

to compel four individuals to unlock unspecified Apple devices during the search of subject

premises because fingerprint unlock was compelled act of production).

       Utilizing the existing Fifth Amendment framework and considering the opinions of the

state and federal courts that have analyzed the issue, the Court concludes that there is no Fifth

Amendment privilege against providing biometrics so that law enforcement may access an

electronic device.

       1.      Standard for Fifth Amendment Protection

       The Fifth Amendment protection against being “compelled in any criminal case to be a

witness against himself” is comprised of three components. United States v. Hubbell, 530 U.S.

27, 34 (2000). The privilege only applies where there is (1) compelled, (2) incriminating, (3)

testimony.10 All three must be present for Fifth Amendment protection. The Supreme Court

discussed these “certain propositions that are not in dispute”:

       The word “witness” in the constitutional text limits the relevant category of
       compelled incriminating communications to those that are “testimonial” in
       character. As Justice Holmes observed, there is a significant difference between
       the use of compulsion to extort communications from a defendant and compelling
       a person to engage in conduct that may be incriminating. Thus, even though the
       act may provide incriminating evidence, a criminal suspect may be compelled to
       put on a shirt, to provide a blood sample or handwriting exemplar, or to make a
       recording of his voice. The act of exhibiting such physical characteristics is not the



       10
           Though not a part of the Fifth Amendment protection, tangentially related is the
requirement that “a witness who desires the protection of the privilege . . . must claim it at the time
he relies on it.” Salinas v. Texas, 570 U.S. 178, 183 (2013) (quotation marks and citations omitted).
Because the Court finds that the Fifth Amendment does not protect compelled use of biometrics,
the Court need not inquire when or how a target would claim the privilege in the search warrant
context.
                                                  13
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 14 of 28 - Page ID#: 60




       same as a sworn communication by a witness that relates either express or implied
       assertions of fact or belief.

United States v. Hubbell, 530 U.S. 27, 34–35 (2000) (footnotes and citation omitted). Hubbell

made clear that these are three separate inquiries; just because something may be incriminating

and compelled “does not clothe such required conduct with the testimonial privilege.” Id.; accord

In the Matter of a Search Warrant Application for the Cellular Telephone in United States v.

Barrera, 415 F. Supp. 3d 832, 836 (N.D. Ill. 2019) (“But if a compelled act is not testimonial, and

therefore not protected by the Fifth Amendment, it cannot become protected simply because it will

lead to incriminating evidence.”) (emphasis in original).

       Forcing a target to provide his biometrics to allow law enforcement to access a device is

unquestionably compelled conduct. The Court must assume, for the sake of this opinion, that there

is incriminating evidence on the devices to be searched; otherwise this inquiry is moot. Hiibel v.

Sixth Judicial Dist. Court of Nevada, Humboldt County, 542 U.S. 177, 189 (2004) (“The Fifth

Amendment prohibits only compelled testimony that is incriminating.”). 11

       Thus, the remaining inquiry is, under the existing legal framework, is compelled production

of biometrics testimonial and therefore protected by the Fifth Amendment?

       2.      Act of Production Doctrine

       For Fifth Amendment purposes, “in order to be testimonial, an accused’s communication

must itself, explicitly or implicitly, relate a factual assertion or disclose information.” Doe v.

United States, 487 U.S. 201, 210 (1988). “It is the ‘extortion of information from the accused,’

the attempt to force him ‘to disclose the contents of his own mind,’ that implicates the Self–




       11
         Moreover, the Court already determined there is probable cause to believe the fruits or
instrumentalities of a crime may be found on the electronic devices.
                                                14
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 15 of 28 - Page ID#: 61




Incrimination Clause.” Id. at 211 (citing Couch v. United States, 409 U.S. 322, 328 (1973); and

Curcio v. United States, 354 U.S. 118, 128 (1957), respectively).

       The Fifth Amendment’s protections, however, are not limited to verbal or written

communications. In Fisher v. United States, the Supreme Court clarified the contours of the “act

of production” doctrine. 425 U.S. 391 (1976). The doctrine provides that the act of producing

items, such as documents, can be testimonial where such production reveals the contents of the

target’s thoughts or impressions. In Fisher, the Supreme Court addressed whether a taxpayer must

produce tax documents in response to a subpoena issued by the United States despite his objections

that such a production would violate his Fifth Amendment rights against self-incrimination. The

Court held voluntarily-prepared tax documents could not be “said to contain compelled testimonial

evidence” but that the “act of producing evidence in response to a subpoena nevertheless has

communicative aspects of its own, wholly aside from the contents of the papers produced.

Compliance with the subpoena tacitly concedes the existence of the papers demanded and their

possession or control by the taxpayer[.]” Fisher v. United States, 425 U.S. 391, 410 (1976). The

Fisher court recognized that the “elements of compulsion are clearly present” but whether the act

of production is both “testimonial” and “incriminating” may “depend on the facts and

circumstances of particular cases or classes thereof.” Id. Thus, the so-called “act of production”




                                               15
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 16 of 28 - Page ID#: 62




doctrine was born, recognizing that acts of production have testimonial aspects that may be

protected by the Fifth Amendment, depending on the fact and circumstances of the case. 12

       Following Fisher, the Supreme Court revisited the act of production doctrine three more

times with each result highly case specific. For example, when the United States subpoenaed

certain documents from a target, the Supreme Court found such acts of production testimonial and

deserving of protection under the Fifth Amendment. United States v. Doe, 465 U.S. 605 (1984)

(“Doe I”); Hubbell, 530 U.S. 27. Compliance with a subpoena “compels the holder of the

document to perform an act that may have testimonial aspects and an incriminating effect[,]”

namely that the target admits the existence of the documents, that they were in his possession, and

that they were authentic. Doe I, 465 U.S. at 612-13 (citing Fisher, 425 U.S. 391).

       It was unquestionably necessary for respondent to make extensive use of “the
       contents of his own mind” in identifying the hundreds of documents responsive to
       the requests in the subpoena. The assembly of those documents was like telling
       an inquisitor the combination to a wall safe, not like being forced to surrender
       the key to a strongbox.

Hubbell, 530 U.S. at 43 (internal citations omitted; emphasis added). This lock versus key
                                                                13
distinction was born from Justice Stevens’ dissent in Doe I          and has become the prevailing


       12
           The Court would be remiss to omit that while the Supreme Court in Fisher clarified the
act of production doctrine, it also created an exception to that doctrine: the foregone conclusion.
For the foregone conclusion exception to apply, the government must already know what the
evidence is and where it will be found. The entire purpose of a search warrant is usually to search
for evidence that the government believes might exist but does not yet have proof of its existence,
location, or what specific evidence it might find. The Court does not foreclose the possibility that
the foregone conclusion exception could apply in a search warrant request for compulsory
biometric authentication. However, those facts are not before the Court, and the Court does not
address it herein. In the search warrant at issue, the government has established probable cause to
believe evidence of a crime will be found on electronic devices at the subject premises, but does
not have specific information as to what that might be or where it will be found. Like the recent
decision Seo, 2020 WL 3425272, this Court finds the foregone conclusion exception inapplicable
under the current facts.
        13
           An individual “may in some cases be forced to surrender a key to a strongbox containing
incriminating documents, but I do not believe he can be compelled to reveal the combination to
his wall safe—by word or deed.” Doe I, 487 U.S. at 219 (Stevens, J., dissenting).
                                                16
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 17 of 28 - Page ID#: 63




analysis in this area of the law. See, e.g., Matter of Search of [Redacted] Washington, D.C., 317

F. Supp. 3d at 535 (“the compelled use of the Subject's biometric features is far more akin to the

surrender of a safe’s key than its combination.”); Matter of Search Warrant Application for

[redacted text], 279 F. Supp. 3d at 806 (“The same principle applies here: a person generally

cannot be compelled to disclose the passcode (like the safe’s combination) but can be compelled

to provide the fingerprint (like the key to the safe)”); Barrera, 415 F. Supp. 3d at 839 (“the Court

holds that the biometric unlock procedure is more akin to a key than a passcode combination.”).

       Conversely, when the United States sough bank records directly from a target’s banks

through a compelled consent document, the Court rejected the application of the act of production

doctrine. Doe, 487 U.S. 201 (“Doe II”).14 The Supreme Court concluded that the consent form

did “not acknowledge that an account in a foreign financial institution is in existence or that it is

controlled by petitioner” or “indicate whether documents or any other information relating to

petitioner are present at the foreign bank” or “even identify the relevant bank.” Id. at 215. Because

the Court was compelling Doe to sign the consent form, his execution of it “sheds no light on his

actual intent or state of mind.” Id. at 216. Thus, the Court found that signing the consent form

was nontestimonial and not protected by the Fifth Amendment privilege.

       3.      Pursuant To Controlling Supreme Court Case Law, Compelled Biometrics
               Are Not Testimonial

       From these binding precedents, the Court discerns that the act of production doctrine

applies only where a target must produce documents in a manner that requires a testimonial and

communicative act, for example, where the responding party must “make extensive use of ‘the

contents of his own mind’ in identifying the hundreds of documents responsive to the requests in


       14
          The Court notes the Doe cases are not related other than in the legal subject matter they
discuss. However, due to the similarity in case styles, the Court has designated them Doe I and
Doe II, based on chronology.
                                                 17
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 18 of 28 - Page ID#: 64




the subpoena.” Hubbell, 530 U.S. at 43. The Supreme Court continues to draw a distinction

between a combination lock, i.e., a passcode, and a key. Because the Supreme Court draws this

distinction, this Court must do the same. Thus, the Court is left with only one conclusion: a face,

finger, or iris is a physical item that can be physically produced without any mental impressions,

communication, or admission of mens rea from the target. Stated another way, the Court finds

biometric markers akin to a key in line with Doe II. A passcode, on the other hand, is no different

from the combination lock on Justice Stevens’ imagined safe as discussed in Doe I and Hubbell.

       Requiring a target to look at or place their finger on an electronic device “sheds no light on

his actual intent or state of mind.” Doe I, 487 U.S. 201, 216 (1988). As two district courts have

noted, “the application of a finger to the home button on a iPhone ‘can be done while the individual

sleeps or is unconscious,’ and thus does not require any revelation of information stored in a

person’s mind.” Matter of Search Warrant Application for cellular telephone in United States v.

Barrera, 415 F. Supp. 3d 832, 839 (N.D. Ill. 2019) (citing Matter of White Google Pixel 3 XL

Cellphone in a Black Incipio Case, 398 F. Supp. 3d 785, 794 (D. Idaho 2019)). 15 Although the

use of biometric technology might require some physical action from a conscious and cooperating

individual, it requires nothing more than the person looking in a particular direction or placing

their body parts in a certain place. The only thought that can be inferred and attributed to the

person is that he/she affirmatively looked at a phone screen, for example. This is no more

inculpatory than Doe in Doe II signing the bank consent forms. In so doing, Doe in Doe II may

have admitted he could write and sign his name, but nothing further.



       15
          At oral argument, the United States went one step further, arguing that a fingerprint scan
requires absolutely nothing from the individual being scanned, such that even a dead man’s finger
could be applied to a device to unlock it for investigatory purposes. Of course, a deceased person
has no Fifth Amendment rights to assert. But this extreme example is illustrative of the academic
premise.
                                                18
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 19 of 28 - Page ID#: 65




       The use of biometrics might be compelled and might also be incriminating, but neither of

these things make it testimonial. “When deciding whether an act is testimonial or not, the

governing case law simply does not take into account the power or immediacy of the incriminating

inference acquired from the physical characteristic.” In re Search Warrant Application for

[redacted text], 279 F. Supp. 3d at 805. See also Hubbell, 530 U.S. at 34–35 (holding that just

because something may be incriminating and compelled “does not clothe such required conduct

with the testimonial privilege.”). The Court disagrees with Amicus that providing biometrics is

an act that implies that the person has dominion and control over the electronic device and its

contents. [DE 3-1, Amicus Brief, at Page ID # 35]. “As Justice Holmes observed, there is a

significant difference between the use of compulsion to extort communications from a defendant

and compelling a person to engage in conduct that may be incriminating.” Hubbell, 530 U.S. at

34–35 (footnotes and citation omitted). Again, this can be compared to Doe in Doe II signing the

consent form. The consent form may have ultimately led to the discovery of incriminating

evidence obtained from another source—evidence that the prosecution could not have obtained

without Doe’s signature on the form. The use of biometrics may ultimately lead to incriminating

evidence, but one does not hold thoughts or mental states in one’s thumbprint. “As explained by

the Doe [II] Court, as long as the government must locate the evidence on its own (as it had to with




                                                19
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 20 of 28 - Page ID#: 66




the obtention of bank records in Doe [II]), the act of signing the consent has no testimonial

significance.” Barrera, 415 F. Supp. 3d at 840 (citing Doe II, supra at 215-16).16

       Moreover, this Court finds it instructive and persuasive that the Supreme Court has

sanctioned many variations of presenting a physical characteristic to law enforcement as

nontestimonial and therefore undeserving of Fifth Amendment protections. For example, a

defendant’s “testimonial capacities were in no way implicated; [and] indeed, his participation . . .

was irrelevant to the results of” a blood alcohol test where the blood sample was taken over his

objection. Schmerber v. California, 384 U.S. 757, 765 (1966). Because “the prohibition of

compelling a man in a criminal court to be witness against himself is a prohibition of the use of

physical or moral compulsion to extort communications from him, not an exclusion of his body as

evidence when it may be material[,]” a court can compel a defendant to try on a blouse to see if it

fits. Holt v. United States, 218 U.S. 245, 252–53 (1910). Likewise, neither handwriting nor voice

exemplars are protected by the Fifth Amendment. See Gilbert v. California, 388 U.S. 263, 266–




       16
          To date, all Supreme Court cases discussing the act of production doctrine are in the
context of a subpoena, not a search warrant. This distinction has been lost in recent Fifth
Amendment jurisprudence addressing compulsory biometric scans. Regardless, the Court is not
suggesting that search warrants do not have Fifth Amendment protections against self-
incrimination; rather, they clearly do. The act of production, however, requires an affirmative act
that necessarily occurs in complying with a subpoena, but not necessarily when one is the subject
of a search warrant. The clearest example of this is in Hubbell, where compliance with the
subpoena “was tantamount to answering a series of interrogatories asking a witness to disclose the
existence and location of particular documents fitting certain broad descriptions . . . the functional
equivalent of the preparation of an answer to either a detailed written interrogatory or a series of
oral questions at a discovery deposition.” 530 U.S. at 41–42. The act of production doctrine may
apply narrowly in the search warrant context where law enforcement seeks, via Rule 41 or the All
Writs Act, to require the target to “tacitly concede” something through his actions. Where the
government has sought to compel targets of search warrants to enter a device’s passcode, the
Courts have rejected it as an act of production entitled to Fifth Amendment protection. But for the
reasons stated herein, case law demands that the act of submitting to a biometric scan (where the
device and body part is chosen by law enforcement) is not a testimonial act of production like
entering a passcode.
                                                 20
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 21 of 28 - Page ID#: 67




67 (1967) (“One’s voice and handwriting are, of course, means of communication. It by no means

follows, however, that every compulsion of an accused to use his voice or write compels a

communication within the cover of the privilege. A mere handwriting exemplar, in contrast to the

content of what is written, like the voice or body itself, is an identifying physical characteristic

outside its protection.”); accord United States v. Dionisio, 410 U.S. 1, 7 (1973) (compelled “voice

recordings were to be used solely to measure the physical properties of the witnesses’ voices, not

for the testimonial or communicative content of what was to be said[,]” and therefore would not

violate the privilege against self-incrimination).

       Although the Court does not find these cases, alone, determinative for the issue at bar, the

Court agrees with the D.C. District Court that “there will be no revelation of the contents of the

Subject’s mind with the procedure proposed by the government for collection of the Subject's

biometric features. . . . Indeed, the use of the fingerprint is much more like the government’s

compelled use of other ‘physical characteristics’ of criminal suspects that courts have found non-

testimonial even when they are used for investigatory purposes rather than solely for

identification.” Matter of Search of [Redacted] Washington, D.C., 317 F. Supp. 3d at 536.

       4.      Courts Prohibiting Compelled Biometrics Ignore Precedent

       Where other district courts have prohibited compelled biometrics, they have favored a

pragmatic (rather than legalistic) approach. In Matter of Residence in Oakland, California, 354 F.

Supp. 3d 1010, 1016 (N.D. Cal. 2019) (“Oakland”), the government submitted a search warrant

application similar to the one at issue here. The application requested “the authority to seize

various items […] including electronic devices, such as mobile telephones and computers” and

“the authority to compel any individual present at the time of the search to press a finger (including

a thumb) or utilize other biometric features, such as facial or iris recognition, for the purposes of

unlocking the digital devices found in order to permit a search of the contents as authorized by the
                                                 21
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 22 of 28 - Page ID#: 68




search warrant.” Id. at 1013. The Oakland court denied the request, concluding that the proposed

use of biometrics to unlock a device was sufficiently testimonial for Fifth Amendment protection.

Id. at 1014-16. The Court reasoned that “a finger, thumb, or other biometric feature may be used

to unlock a device in lieu of a passcode . . . [and] serve the same purpose of a passcode, which is

to secure the owner’s content, pragmatically rendering them functionally equivalent.” Id. at 1015.

       The Oakland decision and its progeny reason that because passwords or locks are protected

by the Fifth Amendment and biometrics are a substitute for a passcode, then biometrics are thereby

protected. See, e.g., United States v. Wright, 431 F. Supp. 3d 1175, 1188 (D. Nev., 2020) (the

forceable “unlocking of the phone with Defendant's face was a testimonial act” implicating Fifth

Amendment protections); United States v. Warrant, 2019 WL 4047615, at *3 (N.D. Cal. 2019)

(“this Court disagrees with those courts that have concluded that compelling application of a

biometric feature is no different than compelling the provision of non-testimonial physical

evidence.”). Amicus repeatedly argued that biometrics are not only used in lieu of a passcode, but

are used in conjunction with passcodes. Electronic devices generally cannot be programmed to

provide access with a biometric unless the user has first assigned the device a passcode, and as the

Oakland Court noted, “there are times when the device will not accept the biometric feature and

require the user to type in the passcode to unlock the device.” Id. Both the holding in Oakland

and Amicus’s argument are premised on the well-settled law that passcodes deserve Fifth

Amendment protections. See, e.g., In re Grand Jury Subpoena Duces Tecum Dated March 25,

2011, 670 F.3d 1335, 1345 (11th Cir. 2012).

       This Court does not dispute that passcodes are afforded Fifth Amendment protections. Yet,

biometrics are not passcodes. The decision in Oakland and related cases simply bypasses the

Supreme Court holdings in Fisher, Doe I, Doe II, Hubbell, and related decisions like In re Grand



                                                22
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 23 of 28 - Page ID#: 69




Jury Subpoena Duces Tecum Dated March 25, 2011, that repeatedly emphasize that the act of

production doctrine only applies where the act “make[s] extensive use of ‘the contents of [the

target’s] own mind.’” Hubbell, 530 U.S. at 43; see also Couch, 409 U.S. at 328; and Curcio v.

United States, 354 U.S. 118, 128 (1957).17 For example, the Eleventh Circuit specifically agreed

with the controlling Supreme Court cases cited herein that “the Fifth Amendment privilege is not

triggered where the Government merely compels some physical act, i.e. where the individual is

not called upon to make use of the contents of his or her mind.” In re Grand Jury Subpoena Duces

Tecum Dated March 25, 2011, 670 F.3d at 1345. “Requiring [the target] to use a decryption

password is most certainly more akin to requiring the production of a combination because both

demand the use of the contents of the mind, and the production is accompanied by the implied

factual statements noted above that could prove to be incriminatory[.]” Id. at 1346.

       Although the conclusion reached in Oakland and others has practical justifications, the

decision never resolves how the physical act of placing your finger on a screen, for example,

communicates the mental thoughts and impressions of a target to convert such actions into

testimonial acts. Rather than address this requirement, Oakland and similar decisions focus on the

fact that the act of providing biometrics may result in incriminating evidence or allow the

government to draw obvious inferences. In the Oakland court’s view, “the act [of providing a

biometric] concedes that the phone was in the possession and control of the suspect, and

authenticates ownership or access to the phone and all of its digital contents[,]” and therefore it is



       17
          Amicus pressed the Court to consider that biometrics do not just “lock” a device but
typically encrypt a device, such that the user necessarily engaged in a purposeful, multi-step
process to secure his or her device from intrusion. The Court does not dispute that biometrics
function in this manner, but the user’s state of mind when he or she creates the biometric
authentication are not pertinent to the inquiry of what the user communicates when forced to
provide biometrics to either unlock or decrypt the device.


                                                 23
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 24 of 28 - Page ID#: 70




a protected testimonial act of production just like stating a passcode would be. Id. This false

equivalence conflates the “testimonial” and “incriminating” requirements of the Fifth

Amendment’s self-incrimination clause in several respects and is premised on inaccurate

assumptions about technology and oversimplification of the law. As stated above, “[w]hen

deciding whether an act is testimonial or not, the governing case law simply does not take into

account the power or immediacy of the incriminating inference acquired from the physical

characteristic.” In re Search Warrant Application for [redacted text], 279 F. Supp. 3d at 805. See

also Hubbell, 530 U.S. at 34–35.

       The Oakland court erroneously believes that “the act of unlocking a phone with a finger or

thumb scan far exceeds the ‘physical evidence’ created when a suspect submits to fingerprinting

to merely compare his fingerprints to existing physical evidence (another fingerprint) found at a

crime scene, because there is no comparison or witness corroboration required to confirm a

positive match.” Oakland, 354 F. Supp. 3d at 1016. This is simply untrue, as anyone who has

tried to use their thumb or face to access someone else’s iPhone can attest. If the device

“confirm[s] a positive match[,]” the device permits access. If it does not “confirm a positive

match[,]” it does not permit access. The fact that this happens in a split second—as opposed to

the amount of time it takes to put a fingerprint through a biometric database or have an expert

conduct an analysis—is of no consequence in the Fifth Amendment analysis. The Northern

District of Illinois reached the same conclusion:

       When deciding whether an act is testimonial or not, the governing case law simply
       does not take into account the power or immediacy of the incriminating inference
       acquired from the physical characteristic. If the act does not inherently contain a
       communication from the person, then no testimony has been obtained from the
       person. In essence, applying the fingerprint to the Touch ID sensor is no different
       than watching someone put on a shirt to see—immediately—if it fits or listening to
       someone speak in a live lineup and deciding—immediately—whether the voice
       matches the suspect’s. And the speed, or relative lack of speed, in obtaining the

                                                24
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 25 of 28 - Page ID#: 71




       results is not a dividing line, even as fingerprint and blood-sample analyses have
       sped up in recent years. The fingerprint seizure itself contains no communication,
       just as those other physical characteristics do not themselves communicate
       anything.

Matter of Search Warrant Application for [redacted text], 279 F. Supp. 3d at 805.

        The Oakland case further asserted that “a successful finger or thumb scan confirms

ownership or control of the device[.]” Oakland, 354 F. Supp. 3d at 1016. This is also untrue. A

successful biometric scan provides the government with powerful evidence that that individual has

owned and/or controlled that device at some point. However, it does not rule out the possibility

that another person currently owns and controls the device. Electronic devices can often be

programmed to use multiple individuals’ biometrics and a passcode, all at the same time. For

crimes such as the one at issue here, possession of child pornography, proving possession of the

device on which evidence is found may tend to prove an element of the crime. But a successful

biometric scan, alone, does not definitively prove ownership or control; nor is it testimony “that

he or she currently has some level of control over or relatively significant connection to the phone

and its contents.” Oakland, 354 F. Supp. 3d at 1016. Again, a very strong inference may be drawn

that the individual “has accessed the phone before,” but the individual, by merely looking at a

device or placing his or her finger on it, did not communicate any knowledge or mental state from

his mind to law enforcement.

       Finally, the Oakland court warned that when a device is accessed with a biometric scan,

“the authentication of its contents cannot be reasonably refuted.” Id. This, too, is false. A

successful biometric scan provides no admission or testimony about the existence of documents

on the device. Once again, the distinction between whether an action is testimonial and whether

it is incriminating controls. The D.C. District Court illustrated this point, reiterating the lock and

key analogy:


                                                 25
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 26 of 28 - Page ID#: 72




       The fact that the possessor of the key has a more credible counter-argument—that
       a key may be borrowed, found, or stolen, an argument that would be difficult to
       maintain regarding a fingerprint—speaks to the incriminatory nature of the
       possession of the object: that possessing a borrowed, found, or stolen key to a
       strongbox may have a weaker incriminatory consequence than would bearing a
       fingerprint that opens a device. But the notion that one might have more
       incriminatory power than the other is not relevant to whether the compelled use of
       a fingerprint is any more testimonial than the compelled use of a key; “the
       requirement that the compelled communication be ‘testimonial’ ” is “separate [from
       the] requirement that the communication be ‘incriminating.’”

Matter of Search of [Redacted] Washington, District of Columbia, 317 F. Supp. 3d at 536 (quoting

Doe II, 487 U.S. at 208 n.6). See also Barrera, 415 F. Supp. 3d at 836 (“[T]he authenticity of the

material obtained as a result of the biometric unlock procedure does not rest on the shoulders of

the compelled party. Rather, in the context of data obtained from search warrants, courts routinely

rely upon the government’s chain of custody testimony to establish the foundation for the

authenticity of the items seized from a search. The fact that an individual is able to unlock a phone

with a physical characteristic does not automatically make each individual set of data, such as

photos, videos, notes, email, texts, etc., immediately authentic.”). Once more, multiple individuals

may have access to a device; files may exist on a device because it is infected with malware,

spyware, or third-party applications. Depending on the crime alleged, the government may have

to prove possession of the contents of the device as well as the mens rea connected to those crimes.

Files found on a device accessed by a target’s biometrics does not automatically authenticate those

files with any greater legal effect than files found in a target’s desk drawer accessed by a key on

the target’s keyring.

       In conclusion, although one of our sister courts deemed it “absurd” that “whether a

defendant would be required to produce a decrypted drive would hinge on whether he protected

that drive using a fingerprint key or a password composed of symbols[,]” that is the potentially

sophistic conclusion the Court must reach under the prevailing precedent.          United States v.


                                                 26
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 27 of 28 - Page ID#: 73




Spencer, 2018 WL 1964588, at *2 (N.D. Cal. April 26, 2018). This outcome does not necessarily

reflect the pragmatic use and prevalence of biometrics as a proxy for passcodes in day-to-day

twenty-first century life, but it does reflect the current state of the law. The Court stands by the

unambiguous distinction in both the law and common sense between something intangibly held in

the most sacred of places—one’s own mind—and an immutable physical characteristic. The Court

agrees with Amicus and the Northern District of California that “biometric features serve the same

purpose of a passcode, which is to secure the owner’s content, pragmatically rendering them

functionally equivalent.” Oakland, 354 F. Supp. 3d at 1015. Where the Court disagrees, however,

is that this functional equivalency amounts to legal equivalency.

       In Riley, Justice Alito cautions courts not to “mechanically apply” a predigital-age

constitutional rule to digital devices. Riley v. California, 573 U.S. 373, 406 (2014). Unfortunately,

where technology has outpaced the legal precedent, lower courts have little choice but to operate

within the framework available if stare decisis is to be respected. Riley and Carpenter, discussing

Fourth Amendment privileges in the context of warrantless searches, does not negate the Supreme

Court’s holdings in Doe II or other related cases. The Court, then, is forced to analyze the existing

case law and forecast—or perhaps, guess—how higher courts will apply existing law to novel

technology. The nature of the inquiry means that federal district courts—specifically magistrate

judges issuing search warrants—find themselves alone in the unmapped territory where old law

and new technology intersect. The Court recognizes the law in this area is emerging and may

change as the courts “catch up” with technology; this Memorandum Opinion merely reflects the

outcome current Fifth Amendment jurisprudence counsels. “[E]ven when presented with legal

questions impacted by changing technology that has triggered significant modifications of

individuals’ behavior, a lower court cannot ignore or rewrite the constitutional principles the



                                                 27
 Case: 5:20-mj-05165-MAS Doc #: 5 Filed: 07/02/20 Page: 28 of 28 - Page ID#: 74




Supreme Court has articulated. Rather, this Court’s job is to interpret and apply those precedents

as faithfully as possible.” Matter of Search of [Redacted] Washington, D.C., 317 F. Supp. 3d at

539–40.

                                   III.   CONCLUSION

       Accordingly, for the reasons stated herein and the Court being sufficiently advised, the

Court STRIKES the request for compelled biometrics in the Search Warrant 5165 as overly broad

and in violation of the Fourth Amendment. The Search Warrant fails to qualify that compulsion

of biometrics must be supported by a finding of reasonable suspicion both that (1) the individual

has committed a criminal act that is the subject matter of the warrant, and (2) the individual’s

biometric features will unlock a device approved for search in the Search Warrant. Going forward,

search warrant applications pertaining to the search and seizure of devices that request permission

the compel the use of biometrics should address the above analysis.

       This the 2nd day of July, 2020.




                                                28
